        Case 1:17-cv-08084-LTS-DCF Document 48 Filed 12/08/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x

P&F USA, INC.,

                 Plaintiff,

        -v-                                                           No. 17 CV 8084-LTS-DCF

GIBSON INNOVATIONS, LTD. et al.,

                 Defendants.

-------------------------------------------------------x


                                                     ORDER


                 In its status report dated December 1, 2020, Plaintiff P&F USA, Inc. (“Plaintiff”),

confirms that its litigation has been resolved as against Defendant Gibson Innovations USA, Inc.,

and that it wishes to discontinue its claims against Defendant Gibson Innovations Ltd. (“Gibson

Ltd.”), which has reportedly been in Hong Kong liquidation proceedings since 2018 (see docket

entry no. 29). Gibson Ltd., which has asserted counterclaims against Plaintiff, has not been

responsive to Plaintiff’s outreach attempts. In order to facilitate the resolution of the remaining

aspects of this case, the stay imposed by the Court’s order of June 26, 2018 (docket entry no.

#30) is hereby lifted and Gibson Ltd. is hereby directed to file a statement by January 8, 2021, as

to whether it intends to move forward on its counterclaims.

                 If no timely statement is filed, the counterclaims will be dismissed with prejudice

for failure to prosecute, without further advance notice. Gibson Ltd.’s counsel of record is




P&F - ORDER                                                VERSION DECEMBER 8, 2020                    1
       Case 1:17-cv-08084-LTS-DCF Document 48 Filed 12/08/20 Page 2 of 2




directed to forward a copy of this order to Gibson Ltd. and file certification of such action by

December 10, 2020.



       SO ORDERED.

Dated: New York, New York
       December 8, 2020

                                                             /s/ Laura Taylor Swain
                                                             LAURA TAYLOR SWAIN
                                                             United States District Judge




P&F - ORDER                                       VERSION DECEMBER 8, 2020                         2
